Citation Nr: 1020497	
Decision Date: 06/03/10    Archive Date: 06/10/10

DOCKET NO.  04 38 287A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia




THE ISSUES

1.  Entitlement to service connection for an upper 
respiratory disorder to include allergic rhinitis and chronic 
sinusitis.  

2.  Entitlement to a compensable rating for the service-
connected postoperative residuals of a septoplasty.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

D. Daniels, Law Clerk


INTRODUCTION

The Veteran served on active duty from February 1982 to 
February 1985.  

This case initially came before the Board of Veterans' 
Appeals (Board) from a November 2002 rating decision of the 
RO.  

The Veteran testified before a Decision Review Officer (DRO) 
in a June 2004 and February 2005 hearings held at the RO.  
Copies of these hearing transcripts are of record.  

In a November 2008 decision, the Board reopened the Veteran's 
claim of service connection for chronic sinusitis and 
remanded the claim to the RO for additional development.  

The Board has rephrased the issue above to be entitlement to 
service connection for an upper respiratory disorder to 
include allergic rhinitis and chronic sinusitis in order to 
more appropriately reflect the Veteran's claim on appeal.  

In February 2005, the Veteran indicated that he had problems 
with his migraines as a result of his claimed sinusitis.  
(See page 5).  It appears the Veteran is raising a claim of 
secondary service connection for headaches.  

That issue has not yet been addressed by the RO, and it is 
referred to the RO for any indicated action.  See Godfrey v. 
Brown, 7 Vet. App. 398 (1995) (the Board does not have 
jurisdiction of issues not yet adjudicated by the RO).  



FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.  

2.  A current diagnosis of chronic sinusitis that can be 
attributed to an event or incident of the Veteran's active 
service is no demonstrated.  

3.  The Veteran is shown as likely as not to have continuous 
symptoms or manifestations of allergic rhinitis that began in 
and have been present since service.  

4.  The service-connected postoperative residuals of a 
septoplasty currently is shown to be productive of a 
disability picture that more nearly resembles that of the 
Veteran having 50 percent obstruction of the nasal passage on 
both sides.  


CONCLUSIONS OF LAW

1.  The Veteran is not shown to have a current disability 
manifested by chronic sinusitis due to disease or injury that 
was incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1131, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2009).  

2.  By extending the benefit of the doubt to the Veteran, his 
disability manifested by allergic rhinitis is due to a 
disease or injury that was incurred in active service.  38 
U.S.C.A. §§ 1101, 1131, 5107, 7104 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).  

3.  The criteria for the assignment of an initial 10 percent 
rating, but not higher for the service-connected 
postoperative residuals of a septoplasty have been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
4.7, 4.97 including Diagnostic Code 6502 (2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the claimant in the 
development of a claim.  VA regulations for the 
implementation of VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  

The notice requirements of VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence that may be 
relevant to the claim.  

The Board notes that a "fourth element" of the notice 
requirement requesting the claimant to provide any evidence 
in the claimant's possession that pertains to the claim was 
recently removed from the language of 38 C.F.R. § 
3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).  

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, the degree of disability, and the effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

However, insufficiency in the timing or content of the VCAA 
notice is harmless if the defect is not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule).  

Prior to the decision on appeal, in an June 2002 letter, the 
Veteran was provided notice regarding what information and 
evidence is needed to substantiate the claim for service 
connection, as well as what information and evidence must be 
submitted by the Veteran, what information and evidence will 
be obtained by VA, and the need to advise VA of or submit any 
further medical evidence that pertained to the claims.  In a 
February 2009 letter, the RO advised the Veteran of how 
disability ratings and effective dates are assigned.  

The case was thereafter readjudicated in a December 2009 
Supplemental Statement of the Case (SSOC).  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case or a 
supplemental statement of the case, is sufficient to cure a 
timing defect).  

Although the Veteran has not identified or shown that any 
potential errors are prejudicial, the Board finds that any 
arguable lack of full preadjudication notice in this appeal 
has not, in any way, prejudiced the Veteran.  See Shinseki v. 
Sanders, 07-1209 slip op. at 11-12 (April 21, 2009).  Hence, 
the Board finds that the VCAA notice requirements have been 
satisfactorily met in this case.  

The Board is also satisfied VA has made reasonable efforts to 
obtain relevant records and evidence, including affording a 
VA examination.  Specifically, the information and evidence 
that has been associated with the claims file includes the 
post service VA treatment records, statements from the 
Veteran's representative, and the Veteran's own statements.  

Additionally, as the Board will discuss, the Veteran was 
provided with a VA examination in May 2009.  The report of 
this examination reflects that the examiner reviewed the 
Veteran's past medical history, recorded his current 
complaints, conducted an appropriate physical examination and 
rendered the appropriate diagnoses and opinions consistent 
with the remainder of the evidence of record.  

The Board therefore concludes that the examination is 
adequate for the purposes of this decision.  See 38 C.F.R. § 
4.2 (2009); see also Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The Veteran and his representative have not 
contended otherwise.  

As discussed, the VCAA provisions have been considered.  The 
Veteran has been specifically notified of the evidence needed 
to substantiate the claim, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  He was an 
active participant in the claims process and he responded to 
VA's requests for information.  

Any error in the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  See Conway, supra.  As such, there is no 
indication that there is any prejudice to the Veteran in 
considering this matter on the merits.  Id, Dingess, supra; 
see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998).  


Analysis

Law and Regulations for Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. 
§ 3.303.  

If the condition is not "chronic" under 38 C.F.R. § 3.309, 
38 C.F.R. § 3.303(b) provides that service connection may be 
granted where a disease manifests itself in service (or 
within the presumptive period) but is not identified until 
later, and the evidence shows (a) a continuity of related 
symptomatology after discharge and (b) that the present 
condition is related to that symptomatology.  38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  

The veteran need only provide evidence of symptoms, and not 
treatment, to establish continuity of symptomatology.  
Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 
Vet. App. 16, 19 (1991)).  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).  

The Board is obligated under 38 U.S.C.A. § 7104(d) (West 
2002) to analyze the credibility and probative value of all 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for its 
rejection of any material evidence favorable to the veteran.  
See Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 
Vet. App. 425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 
(1994).  

If all the evidence is in relative equipoise, the benefit of 
the doubt should be resolved in the veteran's favor, and the 
claim should be granted.  38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102.  If the preponderance of the evidence is against the 
claim, the claim must be denied.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  


Service Connection for Chronic Sinusitis

The Veteran asserts that he suffers from chronic sinusitis 
due to his active service.  

A service treatment record (STR) from May 1983 noted no known 
chronic sinus disease.  A November 1984 STR noted treatment 
for sinusitis.  

In the following month, December 1984, a service treatment 
record noted that the Veteran felt much better.  

In a February 1985 statement, the Veteran indicated that he 
did not desire to undergo a medical examination for 
separation from active duty.  He was informed that his 
medical records would be reviewed by a physician at the 
appropriate medical treatment facility.  On January 1985 the 
Veteran's health record was screened prior to separation and 
no significant abnormalities were noted.  

During a June 1997 VA examination, the Veteran reported 
waking up at night and spitting up green sticky stuff.  He 
reported being told during basic training by a doctor that he 
probably had sinusitis due to his deviated septum.  

The Veteran reported that his sinusitis worsened after the 
operation on his septum and that he still had complaints.  
When he bent over, his face felt full in the facial region.  

The VA examiner noted that, upon palpitation of the maxillary 
sinuses, the Veteran had mild tenderness.  The X-rays 
indicated some minor bifurcation of the interior region of 
the maxillary sinuses, bilaterally, and the VA examiner 
provided a diagnosis of chronic sinusitis.  

A September 2002 VA radiology report of the sinuses noted 
increased cloudiness in the maxillary sinuses indicating 
sinus disease and requested that further evaluation with a CT 
scan be conducted.  The September 2003 CT scan of the head 
found no acute or significant abnormality and the impression 
was a normal examination.  

During a July 2004 VA examination, the Veteran reported 
having to spit both day and night.  He reported that his spit 
was a greenish, old yellow color and that the drainage was 
stinky and rotten.  The Veteran reported the location of his 
claimed sinusitis as the whole front part of the head.  

The examiner noted that the Veteran had sinus tachycardia on 
his EKG, but noted that there was no malignant disease, no 
evidence of cor pulmonale, right ventricular hypertrophy, 
congestive heart failure, pulmonary embolism or respiratory 
failure.  Sinus films were reviewed by the examiner and an 
impression of no acute abnormality with limited development 
and aeration of the left frontal sinus was provided.  

The July 2004 VA examiner noted that the Veteran did have 
sinusitis in 2002, but it was not present at that time on 
films, hence it was acute and transitory and not chronic.  
The hypoplastic left frontal sinus was noted to be as likely 
as not congenital and not aggravated by his military service.  
There was no evidence of frontal sinusitis.  

The VA examiner indicated that the Veteran did have sinusitis 
when in the service, but it was not likely that the cause of 
his sinusitis was his septoplasty.  The examiner reasoned 
that the Veteran s treatment for his sinusitis since has been 
responsive to antihistamines, suggesting more an allergic 
rhinitis, and the treatment in the service was with Actifed, 
a form of a decongestant.  

The examiner noted that it was not uncommon in Germany for 
people to have allergic episodes such as an allergic rhinitis 
with secondary obstruction of sinuses and septoplasty.  

The examiner opined that it was as likely as not that he did 
have sinusitis in Germany and continued to have intermittent 
episodes of acute sinusitis at this time secondary to his 
allergies, but that it was not likely that the Veteran had 
chronic sinusitis.  

During the February 2005 hearing, the Veteran testified that 
he never had any problems with chronic sinusitis.  The 
Veteran further reported that he was told in Germany, after 
an X-ray study, that he had chronic sinusitis.  (See page 6).  

During a May 2009 VA examination the Veteran reported 
coughing up yellow green phlegm.  There was noted to be a 
history of nasal allergies as well as sinusitis.  His 
symptoms included purulent nasal discharge, headaches and 
sinus tenderness.  The examiner noted a constant difficulty 
in breathing and a diagnosis of allergic rhinitis was 
provided.  

The May 2009 VA examiner opined that it was as likely as not 
that the Veteran's primary problem was allergic rhinitis and 
not recurrent sinusitis.  The examiner explained that the 
Veteran's symptoms were nasal drainage, nasal congestion, 
itchy eyes and watery eyes, all characteristic of allergic 
rhinitis.  

The medication that the Veteran took was an anti-histamine 
and characteristic treatment of allergic rhinitis.  The sinus 
X-ray studies did not show active sinusitis as noted by the 
May 2009 report of the paranasal sinuses compared with the 
September 2004 report.  

The examiner's impression was that of minimal sinus disease.  
He further opined that the Veteran did not have a current 
sinusitis disability that at least as likely as not had its 
clinical onset during his period of active service.  

However, the examiner did opine that it was at least as 
likely as not that the Veteran's primary problem was allergic 
rhinitis in the service, and that his allergic rhinitis at 
least as likely as not had its clinical onset during the 
Veteran's period of active service.  

The Board notes that, during the May 2009 VA examination, the 
Veteran also reported that having drainage from his head made 
him cough occasionally, asserting that the claimed sinusitis 
affected his lungs.  He further reported having dyspnea on 
exertion at 100 yards.  A chest X-ray study revealed 
bibasilar subsegmental atelectasis.  

A diagnosis of chronic obstructive pulmonary disease was 
provided and the examiner opined that this condition was not 
caused by military service and was not caused by either his 
allergic rhinitis or sinusitis and that it was at least as 
likely as not due to his work history and lifestyle.  

The Veteran asserts that he has chronic sinusitis as a result 
of his active service.  At the September 2004 and May 2009 VA 
examinations, the examiners diagnosed the Veteran with 
allergic rhinitis and not chronic sinusitis.  

Therefore, the Board finds after a careful review of the 
Veteran's claims file that the Veteran does not have suffer 
from a disability manifested by chronic sinusitis.  

The Board notes that Congress specifically limits entitlement 
to service-connected disease or injury where such cases have 
resulted in a disability and in the absence of a proof of 
present disability there can be no claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

In addition, the existence of current disability must be 
shown by competent medical evidence.  Degmetich v. Brown, 104 
F.3d 1328 (1997).  A "current disability" means a 
disability shown by competent medical evidence to exist at 
the time of the award of service connection.  Chelte v. 
Brown, 10 Vet. App. 268 (1997).  

The Board notes that, at one time during the appeal, the 
Veteran stated that he had chronic sinusitis, but a layperson 
is only competent to testify in regard to the onset and 
continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); (Falzone v. Brown, 8 Vet. App. 398, 403 
(1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  

A layperson is not considered capable of opining, however 
sincerely, in regard to causation of a disability.  Routen v. 
Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom Routen v. 
West, 142 F3d 1434 (Fed. Cir. 1998).  Therefore, on this 
record, service connection for the claimed chronic sinusitis 
must be denied.  

A veteran seeking disability benefits must establish not only 
the existence of a disability, but also an etiological 
connection between his military service and the disability.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico 
v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. 
West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 
1304, 1308 (Fed. Cir. 1998).  This is the essence of the 
third part of the Hickson analysis.  

Therefore, after a careful review of the Veteran's claims 
file, the Board finds that, absent a current diagnosis of 
chronic sinusitis, the claim must be denied on this record.  



Service Connection for Allergic Rhinitis

The Board notes that the Veteran had in-service treatment for 
symptoms of sinusitis and had provided credible assertions of 
an upper respiratory infection since service, having 
consistently reported coughing up a yellow green phlegm, 
tender sinuses, and headaches.  

Furthermore, VA examiners for the July 2004 and May 2009 VA 
examinations both diagnosed the Veteran with allergic 
rhinitis.  The most recent VA examiner noted that there was a 
history of nasal allergies as well as sinusitis and opined 
that it was at least as likely as not that the Veteran's 
primary problem was allergic rhinitis, that he had it in the 
service, and that his allergic rhinitis at least as likely as 
not had its clinical onset during the Veteran's period of 
active service.  

Thus, on this record, the Board finds the evidence to be in 
relative equipoise in showing that the current allergic 
rhinitis as likely as not had its clinical onset during the 
Veteran's period of active service.  

In resolving all reasonable doubt in favor of the Veteran, 
service connection for chronic allergic rhinitis is warranted 
in this case.  


Law and Regulations for Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. § 
1155.  Separate diagnostic codes identify the various 
disabilities.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

The Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The analysis that 
follows is undertaken with the understanding that different 
ratings may be assigned for different time periods in this 
appeal.  

In addition, the assignment of a particular diagnostic code 
is "completely dependent on the facts of a particular 
case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993). One 
diagnostic code may be more appropriate than another based on 
such factors as the Veteran's relevant medical history, his 
current diagnosis, and demonstrated symptomatology.  Any 
change in diagnostic code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).  


Increased Rating for Postoperative Residuals of a Septoplasty

The Veteran asserts that a noncompensable rating for his 
service-connected postoperative residuals of a septoplasty 
does not adequately reflect the level of disablement caused 
by that disorder.  

This disability is currently evaluated as no percent 
disabling under 38 C.F.R. § 4.97, Diagnostic Code 6502.  This 
Diagnostic Code provides a 10 percent rating for traumatic 
deviation of the nasal septum, with 50 percent obstruction of 
the nasal passage on both sides or complete obstruction to 
one side, There is no higher rating available under these 
criteria.  

A May 2004 VA treatment note indicated that the Veteran's 
breathing was beginning to be impaired by his deviated nasal 
septum.  

During the July 2004 VA examination the Veteran reported 
experiencing dyspnea at rest when breathing though his nose 
and on exertion at 100 to 200 yards.  The examiner noted 
that, when evaluating the Veteran's nose for air flow, the 
right side was estimated to be 60 percent obstructed and that 
the left side was 40 percent blocked.  

During the May 2009 VA examination, the Veteran reported 
having trouble breathing through both sides of his nose and 
that the right side was worse.  He reported having dyspnea at 
rest if he was breathing though his nose.  He had constant 
difficulty in breathing, and the examiner noted a 40 percent 
obstruction of the left nasal and a 60 percent obstruction on 
the right.  The examiner noted that no nasal polyps were 
present, and there was a septal deviation.  

As noted, the recent examinations have shown a significant 
level of obstruction of both nasal passages due to septal 
deviation.  While this was not as severe on left side, the 
overall level of disablement is shown to more closely 
approximate the criteria warranting the assignment of a 10 
percent rating in this case.  

Accordingly, on this record, an increased rating of 10 
percent, but no more for the service-connected postoperative 
residuals of the septoplasty is warranted by application of 
the provisions of 38 C.F.R. § 4.7.  

As a final matter, pursuant to 38 C.F.R. § 3.321(b)(1) 
(2009), an extraschedular rating is in order where there 
exists such an exceptional or unusual disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization due exclusively to the 
service-connected disabilities such as to render impractical 
the application of the regular schedular standards.  

The test is a stringent one for the Court has held, "it is 
necessary that the record reflect some factor which takes the 
claimant outside of the norm of such veteran.  The sole fact 
that a claimant is unemployed or has difficulty obtaining 
employment is not enough."  Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993).  

However, the evidence of record does not reflect an unusual 
or exceptional factor which takes the claim outside of the 
norm, or which presents an exceptional case where the rating 
currently assigned for postoperative residuals of a 
septoplasty is found to be inadequate.  See Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992); see also Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  

Therefore, the Board determines that the criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not meet.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  


ORDER

Service connection for an upper respiratory disorder claimed 
chronic sinusitis is denied.  

Service connection for chronic allergic rhinitis is granted.  

An increased rating of 10 percent, but not higher for the 
service connected postoperative residuals of a septoplasty is 
granted, subject to the regulations controlling disbursement 
of VA monetary benefits.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


